Title: To George Washington from Saunders A. Read, 25 April 1797
From: Read, Saunders A.
To: Washington, George



Sir
Alex[andri]a April 25th 1797

What you offer me for Doing your Work is entirely too little if you will give a Dollar a Day and find me, and a house for my family to live in the time I am about your work I will do it I will engage to do it as well as any one you can get I have now engaged to do a small Job at the falls which will detain me ten or twelve days If you wish to employ me I shoud be Glad to know tomorrow as I expect the day after to go to the falls as I was in a hurry to get home and did not think you wished to say mere to me at that time with Regard to your work I shoud hope you wou’d excuse my hasete and Remain your Hume St

Saunders A. Read

